OPINION OF THE COURT
Memorandum.
Final judgment reversed, without costs, and petition dismissed without prejudice to landlord’s right to offer tenants a renewal lease upon the same terms and conditions as their expired lease, that shall be in compliance with section 5-702 of the General Obligations Law.
*995In this holdover summary proceeding to recover possession of rent stabilized premises, landlord offered tenants a renewal lease, dated February 13, 1979 with the term commencing March 1, 1979, in the same form as their expired lease. Tenants refused to execute this renewal lease on the ground that they were entitled to a lease rewritten in plain language as required by section 5-702 of the General Obligations Law. Landlord contends that this statute is not applicable to renewal leases for rent stabilized tenants.
Section 5-702 of the General Obligations Law provides in its relevant part:
"Every written agreement entered into after November first, nineteen hundred seventy-eight, for the lease of space to be occupied for residential purposes, or to which a consumer is a party and the money, property or service which is the subject of the transaction is primarily for personal, family or household purposes must be:
"1. Written in a clear and coherent manner using words with common and every day meanings;
"2. Appropriately divided and captioned by its various sections.”
This statute is clear, unambiguous and all encompassing, making no exceptions so long as the lease is entered into after November 1, 1978. Therefore, rent stabilized tenants, such as tenants herein, are entitled to have their renewal leases rewritten in the form required by this statute (Francis Apts, v McKittrick, 104 Misc 2d 693). In addition, we note that on April 2, 1979, which was subsequent to the trial herein, section 60 of the Rent Stabilization Code was amended to provide that "upon the request of and with the consent of the tenant, the terms and conditions of a renewal lease entered into after November 1, 1978, may be rewritten in clear language and appropriately divided and captioned as required by Section 5-702 of the General Obligations Law”. It would appear that this section was made retroactive to the effective date of section 5-702 of the General Obligations Law in recognition of the fact that this statute applies to renewal leases of rent stabilized tenants.
Concur: Pino, P. J., and Kirsch, J.; Weinstein, J., taking no part.